Citation Nr: 1227039	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-38 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided on January 7, 2010, at the Florida Hospital - Flagler.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service with the United States Army from February 1954 to February 1957.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2010 letter decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida, that denied the above claim.

The appellant was scheduled for an RO hearing before a Veterans Law Judge in August 2011.  He failed to report for that hearing.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACTS

1.  Evidence indicates that at the time of the January 7, 2010, private medical treatment received at Florida Hospital - Flagler, the appellant had been awarded a total disability evaluation based on individual unemployability due to his service-connected disorders (TDIU). 

2.  The evidence of record indicates that the medical care the appellant received on January 7, 2010, was for a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health, and there were no VA medical facilities reasonably available.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, private medical expenses incurred by the appellant at the Florida Hospital - Flagler, on January 7, 2010, have been met.  38 U.S.C.A. §1725, 1728, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.120, 17.121, 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§1725 or 1728 (2011).  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

In a letter issued by the VA in July 2010, the appellant was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claims.  While the letter was not issued prior to the initial adjudication of the claim, the appellant has not been prejudiced by such timing error, as the claims were later readjudicated in Statement of the Case issued in July 2010.  In the Statement of the Case, VA described its reasons and bases for denying the claim.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim, as is the case here.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In addition, lay and clinical evidence relating to both the claims on appeal is on file and the appellant has not identified any additional information, not currently of record, which must sought in accordance with the duty to assist.  Consequently, the Board finds that the duty to notify and assist has been met. 

II.  Factual Background

The appellant has come before the Board asking that the denial of benefits by the VA Medical Center (VAMC) be set aside and that he be reimbursed for costs incurred as a result of treatment he received on January 7, 2010.  As an initial matter, the record reflects that the appellant resides in Palm Coast, Florida.  The nearest VA medical treatment facilities are located in Daytona Beach and St. Augustine.  The Daytona Beach facility is an outpatient clinic whereas the St. Augustine facility is a community based outpatient clinic.  Neither facility offers emergency room care.  The Daytona Beach facility is approximately 31 miles from the appellant's home; the St. Augustine facility is approximately 26 miles from the appellant's home; and the private facility (Florida Hospital - Flagler) is approximately 10 miles from the appellant's home.  

Additionally, the appellant is service-connected for low back strain, rated as 40 percent disabling, a right knee disability, rated as 30 percent disabling, a left knee disability, rated also as 30 percent disabling, and degenerative joint disease of the left knee, rated as 10 percent disabling.  His combined rating is 80 percent.  At the time of the private medical care, he was also receiving a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disorders.  It is further noted that the appellant has long suffered from various nonservice-connected cardiac conditions.   

Shortly after new years of 2010, the appellant began experiencing tightness in the chest along with chest pains and shortness of breath.  On January 7, 2010, he reported to the Emergency Room of the Florida Hospital - Flagler.  This occurred at approximately 1630 hours.  Six hours later, he was released from hospital after being diagnosed with an acute exacerbation of chronic obstructive pulmonary disease.  Numerous tests had been performed on the appellant with an x-ray film revealing bilateral pulmonary vascular congestion with left basilar effusion and cardiomegaly.  

After returning home and then receiving an invoice for payment for the service provided by the Florida Hospital - Flagler, the appellant requested of the VA that he be reimbursed for the services that were provided.  He averred that since he was in receipt of a total disability evaluation, he should not have to pay for any medical treatment received at a private facility.  The VAMC in Gainesville has denied his claim based on its assessment that the treatment that was rendered was "non-emergent".  

III.  Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011). 

In the present case, there is no evidence that the appellant sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on the 7th of January, 2010.  The record also does not indicate that the appellant may have contacted the VA within 72 hours of the initial care at the Florida Hospital - Flagler. 

Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

When the veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2011).  However, in the case at issue, section 1725 relating to treatment of nonservice-connected disorders does not apply since the Veteran has been granted TDIU, as explained further below.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same. 

In light of the fact that a TDIU (a total disability rating) has been awarded to the appellant, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007). 

Under the new version of 38 U.S.C.A. § 1728 (2011), the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

As previously reported, the appellant's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided at the Emergency Room of the Florida Hospital - Flagler, on January 7, 2010, was primarily denied because it was found that the appellant's condition for which he received treatment was not emergent.  Thus, the pertinent issue is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(b), (c) (2011). 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66. 

The Board has considered under the circumstances present at the time the Veteran sought the treatment at issue on January 7, 2010, at approximately 1600 to 1630 hours, at Florida Hospital - Flagler, whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  For the reasons set forth below, the Board finds that payment or reimbursement is warranted for the care provided by Florida Hospital - Flagler on January 7, 2010.  

The record reflects that prior to January 7, 2010, the appellant had been having occasional chest pain and discomfort.  It is noted that the appellant had previously been treated for cardiac symptoms and manifestations, including undergoing bypass surgery.  In the afternoon of January 7th, the appellant not only was experiencing chest pains and discomfort, but he also started having "shortness of breath".  When the appellant presented himself to the Emergency Room of the Florida Hospital - Flagler, per the treatment records, the Emergency Room personnel treated the appellant as someone who needed immediate emergency care.  In other words, he was treated as if he needed "emergent" care.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  Overall, the Board finds that medical and lay records provide persuasive evidence that a prudent layperson, i.e., the appellant who has had previous cardiological problems and who also happened to be 72 years old at the time of the incident, would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  As described above, the nature or severity of the appellant's symptoms were indicative of an emergent condition, as evidenced by: (1) his condition at the Emergency Room on presentation; (2) the clinical symptomatology on evaluation; (3) the not-so-swift resolution of the appellant's acute symptoms (six hours); and (4) the fact that similar symptoms associated with a more severe cardiac disorder had presented themselves in the past.  

Overall, while there is no indication of a prior authorization to seek medical care at a non-VA facility, the Board finds that medical and lay records contain persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health. As described above, the nature or severity of the appellant's symptoms are indicative of an emergent condition from the perception of the lay person experiencing them.  While the appellant's condition did improve, the original presentation of being in moderate distress, particularly the shortness of breath, reflects that the appellant's belief that he was having an emergency medical condition and comports with what a prudent layperson would reasonably describe as being emergent. 

While the diagnosis ultimately rendered was not for an emergency condition - as determined by a VA physician reviewing all the evidence after the incident occurred - in the Board's judgment and from the perspective of the appellant, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.  The fact that the treatment for acute symptoms which resolved during his stay in the Emergency Room does not lessen the distress felt by the Veteran at the time of his exacerbation, which was significant enough to require immediate treatment. 

With respect to the issue of whether VA facilities were feasible available, in view of the fact that emergency room type care was not available at the Daytona Beach Outpatient Clinic or the St. Augustine Community Outpatient Clinic strongly suggests that a VA medical facility was not feasibly available for the urgent needs of the appellant at the time the event was occurring. 

Therefore, upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by Florida Hospital - Flagler, on January 7, 2010, under the amended version of 38 U.S.C.A. § 1728 have been met. 


ORDER

Payment or reimbursement for the cost of unauthorized private medical expenses incurred on January 7, 2010, at the Florida Hospital - Flagler, is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


